Baldwin, J.
The defendants were sentenced under a statute which went into effect on August 1st, 1895 (Public Acts of 1895, p. 670, Chap. 331), the first section of which reads as follows:—
“ Every person convicted for a first violation of any of the provisions of the laws relating to the sale of spirituous and intoxicating liquors shall be punished by a fine of not less than ten nor more than two hundred dollars; for a second and all subsequent convictions such person shall be punished by said fine, or by imprisonment not less than ten days nor more than six months, or by such fine and imprisonment both.”
They had been convicted in March, 1895, of keeping a place in which it was reputed that spirituous and intoxicating liquors were kept for sale. The punishment for this offense at that time (General Statutes, § 3088), whether for a first or a second offense, was a fine of not more than $30.
We have no occasion to inquire whether, as is contended by the appellants, a statute would properly be condemned as *289ex post facto which imposed a heavier penalty upon a conviction for an offense committed after its passage, in case the defendant had previously been convicted of a similar offense committed before its passage.
The Act of 1895, construed strictly, as every penal statute must be, and in the light of General Statutes, § 1, which declares that the repeal of a law shall not affect any punishment or penalty previously incurred, can have merely a prospective effect, notwithstanding the provision in § 4 that “ the penalties provided in section one shall be in lieu of penalties now provided by law.” The punishments provided by the first clause of § 1 for “ every person convicted of a first violation ” of the liquor laws, being greater than those previously prescribed, the statute would be clearly ex post facto, if § 4 were the rule of punishment for offenses committed before it went into effect. It is not to be presumed that the legislature intended to adopt a measure so plainly contrary to the Constitution of the United States. The words quoted must therefor be understood as applicable only to every person thereafter convicted of a first violation thereafter committed; and the “second and all subsequent convictions,” referred to in the second clause, seem to us to mean convictions following one secured under the provisions of the first clause. This view is confirmed by the provisions of the second section, which, after authorizing the court, “ upon a first conviction,” to certify that in its opinion the license should not be revoked, proceeds to declare that it shall be revoked “for any subsequent conviction.” It cannot be doubted that this language was intended to apply only to successive convictions under the new law.
There was error in the sentence upon the third count, and so much of the judgment as was predicated upon that count is set aside, and a new trial ordered upon that count only.
In this opinion the other judges concurred.